Citation Nr: 9933763	
Decision Date: 12/02/99    Archive Date: 12/10/99

DOCKET NO.  97-12 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for chronic alcoholism.

2.  Entitlement to service connection for gall bladder 
disease.

3.  Entitlement to service connection for chronic anxiety.

4.  Entitlement to service connection for a left knee 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from May 1974 to July 
1975.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from an August 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Huntington, West Virginia, that denied the 
veteran's claim for entitlement to service connection for 
alcoholism, a gall bladder disability, chronic anxiety, and a 
left knee condition.  In December 1997, the claim was 
remanded to the RO so that the veteran could present 
testimony concerning his claim.  A hearing date was set, the 
veteran notified, but he did not appear.  Moreover, he did 
not request a new hearing date and the claim was then 
returned to the Board for review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
agency of original jurisdiction.

2.  The veteran suffers from chronic alcoholism.

3.  Medical evidence etiologically linking the veteran's gall 
bladder disease, chronic anxiety, and left knee condition 
with his military service or any incident therein has not 
been presented.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for 
chronic alcoholism is denied for lack of entitlement under 
the law.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 3.308, 3.309 
(1999); Sabonis v. Brown, 6 Vet. App. 426 (1994).

2.  The claim for entitlement to service connection for gall 
bladder disease is not well-grounded.  38 U.S.C.A. §§ 1101, 
1110, 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. § 3.303 
(1999); Edenfield v. Brown, 8 Vet. App. 284 (1995) (en banc).

3.  The claim for entitlement to service connection for 
chronic anxiety is not well-grounded.  38 U.S.C.A. §§ 1101, 
1110, 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. § 3.303 
(1999); Edenfield v. Brown, 8 Vet. App. 284 (1995) (en banc).

4.  The claim for entitlement to service connection for a 
left knee condition is not well-grounded.  38 U.S.C.A. 
§§ 1101, 1110, 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.303 (1999); Edenfield v. Brown, 8 Vet. App. 284 (1995) 
(en banc).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Alcoholism

The veteran claims entitlement to service connection for 
alcoholism in that the veteran did not drink prior to 
service, and because his alcoholism began during service and 
persists to the present time.  However, despite the veteran's 
contentions, the law prohibits "service connection" for 
alcoholism on a direct basis.  38 U.S.C.A. § 105 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.1(k), (m), and 3.301 (1999); 
VAOPGCPREC 2-98 (Feb. 10, 1998).  Therefore, in the present 
case, the veteran's claim is to lack legal merit insofar as 
he seeks service connection on a direct basis.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  This conclusion 
precludes further inquiry into the matter, including the 
question as to whether the claim is well-grounded, to the 
extent that it is a claim of direct service connection.

II.  Gall Bladder, Chronic Anxiety, and Left Knee Disability

The veteran contends that he suffers from the above named 
disabilities and that all three of them are related to his 
military service.  He asks for VA benefits for these claimed 
disabilities.  Per 38 U.S.C.A. § 1110, 1131 (West 1991 & 
Supp. 1999), compensation will be provided if it is shown 
that the veteran suffers from a disease or injury incurred in 
or aggravated by service.  In addition, service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  

A service connection claim must be well-grounded.  A well-
grounded claim requires more than mere allegations; it must 
be plausible and with merit.  38 U.S.C.A. § 5107 (West 1991 & 
Supp. 1999); Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  For a claim to 
be well-grounded, there must be:

(1)  a medical diagnosis of a current 
disability;

(2)  medical, or in certain 
circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or 
injury; and

(3)  medical evidence of a nexus between 
an in-service injury or disease and the 
current disability.

See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (table).  Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is "plausible" is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, 
for the second element, the type of evidence needed to make a 
claim well-grounded depends upon the types of issues 
presented by a claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, such as the 
occurrence of an injury, competent lay evidence may be 
sufficient.  However, where the claim involves issues of 
medical fact, such as medical causation or medical diagnoses, 
competent medical evidence is required.  Id. at 93.  Lay 
evidence is also acceptable to show the incurrence in service 
if the veteran was engaged in combat and if the evidence is 
consistent with the circumstances, conditions and hardships 
of such service, even though there is no official record of 
such incurrence.  38 U.S.C.A. § 1154 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.304(d) (1999).

Where such evidence is not submitted, the claim is not well-
grounded, and the initial burden placed on the veteran is not 
met.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).   
Moreover, if a claim is not well-grounded, then the Secretary 
no longer has a duty to assist a claimant in developing the 
facts pertinent to the claim.  38 U.S.C.A. § 5107 (West 1991 
& Supp. 1999); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The question of whether or not a claim is well-grounded is 
significant because if a claim is not well-grounded, the 
Board does not have jurisdiction to adjudicate that claim.  
Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  In this regard, 
the United States Court of Appeals for Veterans Claims, 
formerly known at the United States Court of Veterans 
Appeals, and hereinafter the Court, has observed that the 
statutory prerequisite of submitting a "well-grounded" 
claim "reflects a policy that implausible claims should not 
consume the limited resources of the VA and force into even 
greater backlog and delay claims which--as well-grounded--
require adjudication. . . .  Attentiveness to this threshold 
issue is, by law, not only for the Board but for the initial 
adjudicators, for it is their duty to avoid adjudicating 
implausible claims at the expense of delaying well-grounded 
ones."  Grivois v. Brown, 6 Vet. App. 136, 139 (1994).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  See Robinette 
v. Brown, 8 Vet. App. 69, 75-76 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).  

Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under [38 U.S.C.A. §] 5107(a).  See Cartright v. 
Derwinski, 2 Vet. App. 24 (1991).  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Furthermore, 
"Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 1999).  In the absence of proof of 
a present disability there can be no valid claim."  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

A review of the veteran's claims folder indicates that while 
he was in service he was not diagnosed as suffering from a 
left knee condition, gall bladder disease, or a mental 
disease.  Moreover, he did not exhibit predromes of said 
conditions nor did he receive treatment for the 
manifestations or symptoms of these disabilities.  Therefore, 
based on the evidence before it, the Board must conclude that 
these disabilities, conditions, diseases did not exist while 
the veteran was in service.

The claims folder contains numerous medical treatment 
records, both private and government, for the veteran.  
However, none of these records etiologically link the 
veteran's gall bladder disease, chronic anxiety, or left knee 
condition with his military service.  None of them states 
that these three infirmities began in service or are related 
to the disabilities from which he now suffers.  Hence, the 
Board is only left with the assertions made by the veteran.  
That is, despite the many contentions made by the appellant, 
the medical records do not corroborate those contentions.  
Moreover, medical treatises and articles have not been 
provided to bolster the appellant's case - there are only the 
personal, uncorroborated statements to support the claim.

In order for a claim to be well-grounded, there must be 
competent medical evidence of a current disability, the 
occurrence of a condition or disability while in service, and 
a nexus between an inservice injury and disease and a present 
disability.  Caluza v. Brown, 7 Vet. App. at 506.  Competent 
medical evidence has not been submitted by the appellant 
demonstrating that his current claimed conditions are related 
to his military service or any incidents therein.  Mere 
contentions of the appellant, no matter how well-meaning, 
without supporting medical evidence that etiologically 
relates the claimed conditions with the veteran's service do 
not constitute a well-grounded claim.  Caluza v. Brown, 7 
Vet. App. 498 (1995); Lathan v. Brown, 7 Vet. App. 359 
(1995); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1994); 
King v. Brown, 5 Vet. App. 19 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (Where the determinative issue 
involves medical causation or a medial diagnosis, competent 
medical evidence to the effect that claim is "plausible" or 
"possible" is required.).  Therefore, the claim of 
entitlement to service connection for gall bladder disease, 
chronic anxiety, and a left knee condition is not well-
grounded and the claim is denied. Edenfield v. Brown, 8 Vet. 
App. 384 (1994) (en banc).



ORDER

1.  Entitlement to service connection for chronic alcoholism 
is denied.

2.  Entitlement to service connection for gall bladder 
disease is denied.

3.  Entitlement to service connection for chronic anxiety is 
denied.

4.  Entitlement to service connection for a left knee 
condition is denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 
  Pursuant to 38 U.S.C.A. § 5107 (West 1991 & Supp. 1997), and subsequently Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992), a well-grounded claim requires more than just a mere allegation.  In Tirpak, the United 
States Court of Veterans Appeals (Court), held that the appellant in that case had not presented a well-
grounded claim as a matter of law.  The Court pointed out that ". . . unlike civil actions, the Department of 
Veterans Affairs (previously the Veterans Administration) (VA) benefits system requires more than an 
allegation; the claimant must submit supporting evidence."  Tirpak, 2 Vet. App. at 611.

